Citation Nr: 1202156	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-48 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for renal cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for residuals of jungle rot, left foot.

3.  Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A timely notice of disagreement was filed in November 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in November 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2007, the Veteran filed his claim for compensation and provided a Deerfield Beach, Florida address.  The St. Petersburg RO had jurisdiction of the claim.  In an August 2007 RO Report of Contact, the Veteran requested that his claims folder be transferred to the Huntington RO, and he provided an address in South Charleston, West Virginia.  The Huntington RO issued the October 2007 rating decision to the Veteran in February 2008 at his South Charleston address.  The September 2009 statement of the case was issued to the Veteran at his South Charleston address; however, October 2009 RO correspondence was issued to the Veteran at his Deerfield Beach address.  In his November 2009 substantive appeal, the Veteran requested a videoconference hearing at the RO and provided his South Charleston address.  Subsequent correspondence was issued to the Veteran at his Deerfield Beach address.  In February 2011 correspondence to the Veteran at his Deerfield Beach address, he was scheduled for a hearing at the St. Petersburg RO; the Veteran failed to appear.  The Veteran's appeal was certified to the Board in March 2011, and notice was sent to the Veteran at his Deerfield Beach address.

It appears to the Board that the Veteran's permanent home address is in South Charleston, West Virginia, and that he lives in Deerfield Beach, Florida during the winter months.  The Veteran has requested, however, that the Huntington RO have jurisdiction of his claim for compensation, and has provided to the RO his address in South Charleston, West Virginia.  Likewise, while he initially completed a VA Form 21-22, appointing the Florida Department of Veterans Affairs as his representative, in August 2009 he completed a VA Form 21-22, appointing Vietnam Veterans of America as his appointed representative and provided his South Charleston telephone number.  Thus, it is not clear the basis for issuing any correspondence to the Veteran at his Deerfield Beach address.  The Veteran requested a videoconference at the RO, and there is no indication that he requested that such hearing be scheduled at the St. Petersburg RO.  Likewise, he has not requested that his claim for compensation be transferred to the St. Petersburg RO.  This case must be remanded to schedule a videoconference Board hearing at the Huntington RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing in Huntington, West Virginia.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


